THE THIRTEENTH COURT OF APPEALS

                                   13-17-00224-CV


                                        L.S.
                                         v.
                                   James Shawn III


                                 On appeal from the
                  County Court at Law No. 4 of Travis County, Texas
                         Trial Cause No. C-1-CV-14-000546


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERED. Costs of the

appeal are adjudged against appellee.

      We further order this decision certified below for observance.

August 29, 2018